Citation Nr: 1642187	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-17 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of lumbosacral degenerative joint disease and degenerative disc disease.  

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1973 to March 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, August 2011, and November 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, the November 2009 rating decision denied entitlement to TDIU.  The August 2011 rating decision granted an increased (20 percent) rating for the Veteran's right lower extremity radiculopathy.  And the November 2011 rating decision denied entitlement to a rating in excess of 40 percent for the Veteran's residuals of lumbosacral degenerative joint disease and degenerative disc disease.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matters on appeal must be remanded for additional development.  

Regarding the claims for an increased rating for residuals of lumbosacral degenerative joint disease and degenerative disc disease and for right lower extremity radiculopathy, an August 2011 rating decision granted an increased (20 percent) rating for right lower extremity radiculopathy, eff. July 8, 2011, and a November 2011 rating decision denied entitlement to a rating in excess of 40 percent for residuals of lumbosacral degenerative joint disease and degenerative disc disease.  In July 2012 correspondence, the Veteran expressed disagreement with the ratings assigned, and indicating he should be deemed 100 percent disabled, including citing the impact of his lower extremity impairment.  The RO has not yet issued the Veteran a statement of the case with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Additionally, because the Veteran's TDIU claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records dated since May 2015.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC addressing the claims of entitlement to an increased rating for residuals of lumbosacral degenerative joint disease and degenerative disc disease and for right lower extremity radiculopathy.  If he submits a timely Substantive Appeal, then return the appeal to the Board for further appellate consideration.  

2. Associate with the claims file outstanding VA treatment records dated since May 2015, as well as any identified outstanding private treatment records that have not been associated with the claims file. 

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  

The Veteran should also be asked to provide all of his post-service employment history for a more complete picture regarding his claim for TDIU.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4. Then readjudicate the issues on appeal (to include entitlement to a TDIU rating).  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

